DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The relevant prior art has been cited by the Applicant, and in the previously mailed PTO-892 of the Non-Final rejection of record.  Within those references, the most pertinent are to Tsuboi et al. (US 2015/0096687 A1), Watanabe et al. (US 5,937,143; cited by Applicant), Prince (US 2014/0272103 A1) and Seo et al. (WO 2017-014518 A1; English translation included in this mailing).
Regarding the devices of the claims, configured to perform certain functions, it is held that these limitations cannot be rejected based upon prior art that discloses a general purpose computer that would be able to be programmed to perform the same function, because the claim explicitly requires that the specific functional language of the program is carried out, for example, by corresponding first and second memories, first and second acquiring sections, a processor and the display section, that are being disclosed with conforming structural limitations to the claimed invention by the originally filed disclosure, that contribute positively to the patentability of the claim invention, see also the previous 35 USC 112(f) interpretations. 
The prior art generally discloses related inventions.  Tsuboi discloses a first memory section (25a) which stores processing programs, but those programs are not disclosed as 
The Watanabe reference also discloses some of the structures of the claim, but also does not recite or imply the above functional capabilities.  Prince does not cure the deficiencies detailed above.
Seo is also of particular relevance, but does not recite two memory sections, or two acquiring sections, instead relying on a single one of each for testing and evaluation capabilities. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729